Case 3:17-cv-00601-MHL Document 213 Filed 07/28/20 Page 1 of 1 PagelD# 3200

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT DAVID STEELE, et al.,
Plaintiffs,
Vv. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.
ORDER

For the reasons stated from the Bench at the July 15, 2020, and July 27, 2020 Show
Cause Hearings, the Court DENIES pro se Defendant Jason Goodman’s Motion for Leave to
Seek Relief from Judgment or Order Pursuant to Federal Rules of Civil Procedure 60(b)(3) and
60(b)(6), (ECF No. 198), and Goodman’s Motion For Leave To Seek Transfer For Forum Non
Conveniens or to Amend Pleading pursuant to 28 U.S.C. § 1404(a), (ECF No. 199).

Additionally, for the reasons stated from the Bench, and upon due consideration, the
Court STAYS this matter for sixty-days (60) days until September 26, 2020. At that time, the
Court SHALL issue an appropriate order.

It is SO ORDERED.

 

United States Dis KL

M. sl ul
Date: 7 /28/ZO "

Richmond, Virginia
